Case 5:20-cv-00051 Document 9 Filed on 07/01/20 in TXSD Page 1 of 3
Case 5:20-cv-00051 Document 9 Filed on 07/01/20 in TXSD Page 2 of 3
     Case 5:20-cv-00051 Document 9 Filed on 07/01/20 in TXSD Page 3 of 3




 FOR DEFENDANTS:                                             FOR PLAINTIFF:

                                                             RYAN K. PATRICK
                                                             United States Attorney
                                                             Southern District of Texas
�-
 EDUARDO PITON                                     By:       ,,J C'lolm   a Smitft. JJJ
                                                             JOHN A. SMITH, III

Jl'1� b.fm-t"-                                               Assistant United States Attorney
                                                             Attorney-in-Charge
MARIA DE JESUS PITON                                         Southern District of Texas No. 8638
                                                             Texas Bar No. 18627450
                                                             One Shoreline Plaza
                                                             800 North Shoreline Blvd., Suite 500
                                                             Corpus Clu·isti, TX 78401
                                                             Telephone: (361) 888-3111
                                                             Facsimile: (956) 888-3234
                                                             E-mail: john.a.smith(ci),usdoj.gov




                                CERTIFICATE OF SERVICE

       I, John A. Smith, III, Assistant United States Attorney for the Southern District of Texas,
do hereby ce1tify that on this 1st day of July, 2020, a copy of the foregoing was served on the
following parties in accordance with the Federal Rules of Civil Procedure.


       USPS P 1 Class
       Eduardo Piton
       Laredo, TX 78045-7728

       Maria de Jesus Piton
       Laredo, TX 78045-7728

                                             By:         .
                                                     "' 1-o.lin   a. Smitft. JJJ
                                                     JOHN A. SMITH, III
                                                     Assistant United States Attorney




                                             Page3 of3
                  Joint Stipulation of Dismissal and Agreement to Disburse Funds
